     Case: 1:19-cv-06599 Document #: 45 Filed: 08/01/20 Page 1 of 1 PageID #:814




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UT Brands, LLC                              )       Case No. 1:19-cv- 6599
                                            )
v.                                          )       Judge:        Hon. Andrea R. Wood
                                            )
THE PARTNERSHIPS and                        )       Magistrate:   Hon. Sunil R. Harjani
UNINCORPORATED ASSOCIATIONS                 )
IDENTIFIED ON SCHEDULE “A,”                 )
                                            )

       Plaintiff, in accordance with FRCP 60(b)(5), having reached a post-default settlement

agreement with the Doe Defendants listed below:

 Doe    Platform      Store Name                         Store ID      Merchant ID
 32     Aliexpress    VAHIGCY Tools Store                4498073       cn1521162184xsfs
 34     Aliexpress    monokweepjy Pink Life Store        4501005       cn1521131733dypm
 35     Aliexpress    ToHappiness Store                  4566019       cn1520920385dqzt
 36     Aliexpress    Dreaming shop Store                4568034       cn1520933624iwne


and hereby dismisses them from the suit without prejudice.

Dated this 1st Day of August 2020.
                                            Respectfully submitted,



                                            By:       s/David Gulbransen/
                                                    David Gulbransen
                                                    Attorney of Record

                                                    David Gulbransen (#6296646)
                                                    Law Office of David Gulbransen
                                                    805 Lake Street, Suite 172
                                                    Oak Park, IL 60302
                                                    (312) 361-0825 p.
                                                    (312) 873-4377 f.
                                                    david@gulbransenlaw.com
